       Case 4:20-cr-00038-ALM-KPJ Document 14 Filed 03/18/20 Page 1 of 1 PageID #: 23

DATE 3/18/2020 CASE NUMBER 4:20CR38-1 ALM/KPJ
LOCATION Sherman USA Wes Wynne. AUSA Assigned
JUDGE Christine A. Nowak V Wes Wynne. AUSA Appeared
DEPUTY CLERK Kearv Conrad
COURT REPORTER Digital Recording LINDA DUNLAP
USPO:           Defendant
Interpreter: Not Required MICHAEL LEVINE
BEGIN: 10:49 a.m./10:57 a.m. Attorney


/ ARRAIGNMENT DETENTION HEARING


        Arraignment held

</ Dft appears with counsel

/ Dft / sworn
                    received copy of charges / discussed charges with counsel                      charges read
                    waived reading of charges

       Interpreter sworn

       Dft enters a plea of: not guilty to Count 1 of the Indictment.

       Pretrial Discovery and Inspection Order entered. Case set for final pretrial conference / jury selection and trial setting on:
       May 1, 2020 at 10:00 A.M. before United States District Judge Amos Mazzant, Sherman

       Government did not move for detention.
       Defendant waived detention hearing

       Detention hearing held
       Government                                        witnesses:
       Defense                           witnesses:

       Court orders defendant detained pending trial

/ Detention hearing rescheduled to: 3/19/2020 at 10:50 a.m. before Judge Nowak in Sherman

       Defendant remanded to custody of USM Defendant RELEASED on conditions of release after out-processing by USM
